. CoNley Byrd, Justice, dissenting. I dissent from that part óf the majority opinion which directs that title to the lands in controversy be quieted in appellant, Dierks Forests, Inc., by virtue of seven years’ payment of taxes under color of title, as provided in. Ark. Stat. Ann. § 37-102 (Repl. 1962). The facts show that when Dierks obtained its color of title in 1941, the premises in controversy were fenced with hog wire. When the Garretts obtained their deed and went into possession in 1942, they repaired the fences with barbed wire and built a house, on the property. Obviously, Dierks could not acquire title under § 37-102 as long as the premises were enclosed. Schmeltzer v. Scheid, 203 Ark. 274, 157 S. W. 2d 193 (1941). Therefore-, Dierks could not have obtained any title under § 37-102 until seven years after the premises returned to a state of being wild and unenclosed. In Schmeltzer v. Schied, supra, in considering Ark. Stat. Ann. § 37-102, supra, we held that the obvious and declared purpose of § 37-102 was to encourage the payment of taxes and to protect persons who pay them. In Spradling v. Green, 226 Ark. 420, 290 S. W. 2d 430 (1956), we had before us Mr. Spradling, the owner of a five-acre tract in the SE1^ of the NE14, who had been erroneously paying taxes under a description in “the SW-pt. of the NE of ,the NE,” from 1902 until 1945, when the description was corrected to read “the SW-pt. of the SE of the NE.” The taxes on the 40 -acres described as the SE of the NE forfeited to the state for the tax year 1935, and the state’s title thereto was confirmed in 1941. Thereafter Mr. Green purchased the SE of the NE from the State Land Commissioner. In holding Mr. Green’s state land deed ineffective as against Sprad-ling’s payment of taxes under the erroneous description, which amounted to a double taxation, Ave there said: “‘...The right to sell is founded on the nonpayment of the tax. If the tax be paid before the sale, the lien of the State is discharged, and the right to sell no longer exists. Where the OAvner has performed all of his duties to the government, no court will sanction, under any circumstances, the forfeiture of his. rights of property. The laAv was intended to operate upon the unwilling and negligent citizen alone. The legislative power extends no further. The sale involves an assertion by the officer that the taxes áre due and unpaid, and the purchaser relies upon this, or on his own investigations, and his title depends upon its-truth . . .’ ” .Here it is- admitted that appellees and their predecessors have been paying taxes upon the disputed tract under a part description from 1901 to date. Since under our adjudicated cases a tax forfeiture upon the description used by Dierks Avould not defeat appellees’ title because of the double tax payments, I cannot interpret § 37-102 as creating a greater forfeiture against a property owner. - ■ . For these reasons I would affirm the action of the trial court in quieting title in appellees, since their .predecessors in title had apparently acquired the lands either by purchase or adversely from Dierks’ predecessors in title. J ONES,, J., joins in this dissent.